          Case 1:19-cv-00038-TMR Document 36          Filed 08/25/21    Page 1 of 8




UNITED STATES COURT OF INTERNATIONAL TRADE
BEFORE: THE HONORABLE TIMOTHY M. REIF, JUDGE



    UNITED STATES,
                            Plaintiff,
                                                   Court No. 19-00038


                v.

    CHU-CHIANG “KEVIN” HO, and
    ATRIA CORPORATION,



                           Defendants.



Defendant Ho’s Response to Plaintiff’s Motion for an Extension of Time of Service


         The Court’s May 15, 2020 Order (hereinafter “Order”) is clear and the stakes are

high. The Court provided the Plaintiff an additional 60 days from the date of this Court’s

Order to effect “proper service” on defendant and if service was not “made on defendant

within that time, the motion to dismiss for insufficient service of process will be granted.”

Document 29, p. 21.

         After finding that the process server, Mr. Ault, did not serve Mr. Ho on June 1,

2019, and acknowledging Mr. Ault’s “demonstrated unreliability”1, the Court gave the

Plaintiff a second bite at the apple to get service on the Defendant right. In light of

these unusual and unfavorable facts, where a process server lied about service several


1
    Document 29, p. 18.
                                             1
        Case 1:19-cv-00038-TMR Document 36             Filed 08/25/21   Page 2 of 8




times, it would be reasonable for the Court to expect the Plaintiff to exercise caution and

more diligence when serving Defendant in accordance with its Order. The Government,

specifically Customs, continuously and routinely emphasizes that importers are required

to exercise reasonable care. Here, the Government failed to practice what it preaches

and, as a result, this Court should deny Plaintiff’s Motion for an Extension of Time of

Service and grant Defendant’s Motion to Quash Service and Dismiss this action for

insufficient service of process.

       I.     BACKGROUND

       The Plaintiff spends an inordinate amount of time in its papers to discuss the

underlying facts that form the basis of its case. This is a clear attempt to prejudice the

Court against Mr. Ho and deflect from the singular procedural issue at hand-- its failure

to effect proper service in accordance with this Court’s Order. However, Defendant will

note that the Plaintiff fails to mention in its recitation of the facts that the merchandise

that forms the basis for this civil penalty action was seized and forfeited to the

Government, Mr. Ho is ordered to pay $1.7 million dollars as part of the criminal

proceeding, and serve an 18 month prison sentence. In other words, the Plaintiff is

hard pressed to argue that it will be prejudiced if this action is dismissed.2




2
  In U.S. v. General International Marketing Group, 742 F. Supp. 1173, 1176 (CIT 1990)
(“GIMG”), the court stated that it is reasonable to require a plaintiff “to make such efforts
at service as are consistent with a recognition the 120 days [to serve] may otherwise
mark the death of the action.” Notably, even though defendant, Craig Ellins, also pled
guilty, the CIT dismissed the action to recover more than $3 million in penalties.
                                              2
        Case 1:19-cv-00038-TMR Document 36            Filed 08/25/21    Page 3 of 8




       With respect to the facts relating to attempts at service of process before the

Court’s Order, the Plaintiff continues to misrepresent certain facts (i.e., “evading”

service and counsel’s “refusal” to accept service) that the Court did not find persuasive

previously when it quashed service. After the Court issued its Order, Mr. Ho authorized

his counsel to accept service in this matter on his behalf. On May 22, 2020, Plaintiff’s

counsel emailed the summons and complaint in Court No. 19-00102. Since the Court

also stayed proceedings in this case on May 15, 2020, Defendant did not appear before

the Court again in this case until July 27, 2021, when the parties filed a Joint Status

Report and Defendant filed his Motion to Quash Service in Response to Plaintiff’s

Notice of Service filed June 15 ,2020.

       II.    AN EXTENSION OF THE SERVICE PERIOD IS NOT WARRANTED

              AND THIS MATTER SHOULD BE DISMISSED

       Another extension of time is not warranted here because the Plaintiff failed to

properly serve Mr. Ho in both the first instance and in accordance with the Court’s

Order. Defendant respectfully submits that the Court does not need to perform a Rule 4

analysis (i.e., extension based on good cause or even in the absence of good cause)

because it already gave the Plaintiff a reprieve when it granted an extension, and the

Plaintiff still failed to comply with this Court’s Order and effect proper service within the

time period it was given.

       The Plaintiff once again cites Boudette v. Barnette, 923 F.2d 754, 756 (9th Cir.

1991) to establish that good cause exists. As Defendant pointed out previously, the

court in Boudette said a plaintiff “may” be required to make such a showing, assuming


                                             3
        Case 1:19-cv-00038-TMR Document 36             Filed 08/25/21   Page 4 of 8




they get past the minimum requirement of demonstrating “excusable neglect.” Id. Here,

there is no excusable neglect, and the Plaintiff’s negligence does not constitute good

cause. Lopez v. United States, 129 F. Supp. 2d 1284, 1295 (D. N.M. 2000) (citations

omitted), aff’d., 21 Fed Appx. 879 (10th Cir. 2001).

       Furthermore, the Court should not find that service was already effected based

on the Plaintiff’s argument that Mr. Ho had actual notice and that Plaintiff “substantially

complied” with the service requirements. The Plaintiff cites United States v. All Funds in

Bluffview Securities Account, LP, 2012 WL 128555882 at *3 (C.D. Ca 2012) to support

its contention that the Court should rule that service was already effected because Mr.

Ho had notice. The court’s decision in that case is easily distinguishable because it was

in the context of a motion to set aside a default judgment where a claimant had received

notice of a forfeiture filing and intentionally failed to respond. While actual notice of a

complaint may be considered in determining whether there is good cause to extend the

service period, it does not warrant a court’s finding that improper service is sufficient.

See Court’s Opinion, Document 29, p. 14, citing Osrecovery, Inc. v. One Group

International, Inc. et al., 234 F.R.D. 59, 60-61 (S.D.N.Y. 2005).

       To support its argument that there is good cause for yet another extension, the

Plaintiff continues to misrepresent that Mr. Ho evaded service. As part of its argument,

Plaintiff focuses on Defendant’s counsel refusing to accept service on behalf of Mr. Ho

prior to the Court’s Order. In reality, the Plaintiff did not ask Defendant’s counsel to

accept service until after its process server failed to properly serve Mr. Ho; moreover

Defendant’s counsel was not authorized to accept service on behalf of Mr. Ho at that


                                             4
        Case 1:19-cv-00038-TMR Document 36             Filed 08/25/21     Page 5 of 8




time. It is well established that an attorney acting generally for a client cannot accept

service of process which commences an action without any authority to do so from the

client. See Stone v. Bank of Commerce, 174 U.S. 412, 421, 19 S. Ct. 747, 751, 43 L.

Ed. 1028 (1899); see also Broadcast Music, Inc. v. M.T.S. Enterprises, Inc., 811 F.2d

278, 281 (5th Cir. 1987) , citing Schwarz v. Thomas, 222 F.2d 305, 308 (D.C. Cir. 1955)

(an   agent/attorney    who    accepts    service   must    have    authorization   from   the

principal/client). The Plaintiff’s argument is simply disingenuous.

       Finally, the Plaintiff argues that an extension is warranted because Defendant’s

counsel “concealed” the defect in its purported service.           We find it dishonest and

inflammatory to assert Defendant’s counsel “concealed” anything when the error is

plainly visible to Plaintiff’s counsel.3 While it is true that parties’ counsel had discussions

after Mr. Ho’s guilty plea and sentencing, those discussions were broad in nature and

not specific to either case.4 Mr. Ho’s counsel is under no obligation to notify Plaintiff’s

counsel of the defect or omission.

       In fact, the Court of Appeals for the First Circuit found that a defendant did not

“conceal” a defect in process, nor was the defendant “under any duty to notify” plaintiff

of the defect when plaintiff failed to follow the state’s rules for service of process.


3
 What is worse: Plaintiff’s counsel’s certificate of service filed in this case is incorrect as
well.
4
 The Government cites specific dates that the parties’ counsel “jointly discussed” HO I
and HO II. Document 34, p. 8, fn 1. Defendant’s counsel has no email records from
May 25, 2020 or May 29, 2020; however, there were emails on March 25, 2021 and
March 29, 2021. Clearly these emails occurred almost ten (10) months later, long after
this Court’s 60-day reprieve expired.

                                              5
        Case 1:19-cv-00038-TMR Document 36            Filed 08/25/21    Page 6 of 8




Crossetti v. Cargill, 924 F.3d 1, 2-3 (1st Cir. 2019). The court went on to state that

plaintiff would have discovered the defect if she had read the relevant rule.5 Here,

Plaintiff’s counsel would have discovered the defect if he had consulted his own email

or, quite frankly, asked Mr. Ho’s counsel to acknowledge receipt of service. In GIMG,

the CIT found when the efforts to effect service “have a somewhat minimal character, it

becomes increasingly difficult to locate clear standards of good cause.” U.S. v. General

International Marketing Group, 742 F. Supp. at 1176.          The Plaintiff’s attempt in its

motion to compare its failure to properly serve Mr. Ho with Mr. Ho’s counsel having the

wrong court number on a draft document trivializes this Court’s express Order, as well

as the importance of the rules for service of process.         Document 34, p. 5.      More

importantly, it further demonstrates the Plaintiff’s flagrant disregard of those rules since

the inception of this case.

       None of the cases cited by the Plaintiff regarding “concealment” are applicable

here. In the Broadcast Music case, the defendant asserted for the first time on appeal

that service was improper. Broadcast Music, Inc. v. M.T.S. Enterprises, 811 F.2d at

281. In contrast, Mr. Ho has not filed an answer in this case and has appeared for the

sole purpose to argue that this action should be dismissed, primarily for insufficient

service of process. Furthermore, this matter was stayed on May 15, 2020 before the

Plaintiff’s failed service attempt, and Defendant’s counsel notified Plaintiff’s counsel that

it planned to file its Motion to Quash when the parties were about to appear before the


5
 The appellate court affirmed the district court’s dismissal of the action and denial of
plaintiff’s motion for an extension of time to serve because plaintiff did not show “good
cause” to excuse its failure to properly serve defendant.
                                             6
        Case 1:19-cv-00038-TMR Document 36           Filed 08/25/21   Page 7 of 8




Court again to file the Joint Status Report.

       In Berry v. Evans, 2008 WL 2951346, at *6 (N.D. Cal. 2008), the court found

“good cause” for an extension because it was reasonable for plaintiff to believe that

service was effected when the acknowledgment of service form was signed. In this

case, the Plaintiff did not request an acknowledgment of service in any form or manner

whatsoever. Mr. Ho’s counsel did not induce the Plaintiff’s material error and was under

no obligation to alert opposing counsel of its obvious deficiency.       In In re Shelton

Federal Group, LLC, 2018 WL 4440405, at *1 (Bkrtcy. Dist. Col. 2018), the court

extended the service period, in part, because defendant’s counsel refused to accept

service. Here, Defendant’s counsel informed Plaintiff’s counsel it was authorized to

accept service after the Court issued its Order on May 15th.

       III.   CONCLUSION

       Undeniably, the Plaintiff failed to comply with this Court’s Order. While Defendant

submits that the Court can resolve this issue on that fact alone, Plaintiff has also failed

to show that it is entitled to an extension, with or without good cause, after its

negligence to effect proper service. The Plaintiff will not be prejudiced because it has

already gotten relief through forfeiture of the goods and the criminal money forfeiture.

Defendant did not evade service either before or after the Court’s Order, Defendant’s

counsel did not refuse to accept service, and it did not “conceal” the defect in service.

Rather, under a direct Order from this Court, the Plaintiff failed to exercise reasonable

caution and diligence to serve Mr. Ho. For these reasons, Mr. Ho respectfully requests

the Court to deny Plaintiff’s Motion for an Extension of Time and grant Defendant’s


                                               7
        Case 1:19-cv-00038-TMR Document 36          Filed 08/25/21   Page 8 of 8




Motion to Quash Service and Dismiss this action for insufficient service of process.


Dated: August 25, 2021                   Respectfully submitted,


                                              /s/ Elon A. Pollack
                                         Elon A. Pollack, Esq.
                                         Kayla Owens, Esq.
                                         Stein Shostak Shostak Pollack & O’Hara
                                         865 S. Figueroa Street, Suite 1388
                                         Los Angeles, CA 90017
                                         Phone: (213) 630-8888
                                         Fax: (213) 630-8890
                                         E-Mail: elon@steinshostak.com
                                                  kowens@steinshostak.com
                                         Attorneys for Chu-Chiang Kevin Ho




                                            8
